UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to STW RESOURCES HOLDING CORP (Exact Name of Registrant as Specified in Charter) Nevada 000-52654 26-1945743 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3424 South County Road 1192 Midland, Texas 79706 (432) 686-7777 (Address of Principal Executive Offices) (Registrant’s Telephone Number) (Former name and address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 27, 2015, there were 32,345,817 shares of the issuer’s common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item 1. Unaudited Condensed Consolidated Financial Statements: 1 Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations (Unaudited) for the three month periods ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Stockholders’ Deficit (Unaudited) for the three months ended March 31, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month period ended March 31, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 29 Item 5. Other information 30 -i- Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS STW Resources Holding Corp Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (Unaudited) Current Assets Cash $ $ Accounts receivable, trade, net Accounts receivable from related parties Deferred project costs Prepaid expenses and other current assets Total Current Assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Book overdraft $ $ Accounts Payable Payable to related parties: Black Pearl Energy, LLC Crown Financial, LLC Accruedcompensation - officers Current portion of notes payable, net of discounts and loan costs; payable to related parties $1,661,354 and $1,700,394, respectively Sales and payroll taxes payable Insurance premium finance contract payable Accrued expenses and interest Deferred Revenue Accrued compensation Accrued board compensation Fees payable in common stock Stock subscriptions payable Derivative liability Total Current Liabilities Notes payable, net of discount and current portion Total Liabilities Commitments and contingencies (Note 8) Stockholders' Deficit Preferred stock, par value $0.001 per share, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Common stock; $0.001 par value; 191,666,667shares authorized, 31,683,150 and 28,194,953 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit of STW Resources Holding Corp ) ) Non-controlling interest in subsidiary ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes which are an integral part of these unaudited condensed consolidated financial statements. -1- Table of Contents STW Resources Holding Corp Condensed Consolidated Statements of Operations For the three months ended March 31, 2015 and 2014 (Unaudited) For the Three Months Ended March 31, Revenues: Water treatment services $ $ Energy and construction services Related parties service revenue Net revenues Cost of revenues Gross Profit Operating expenses Research and development Sales and marketing General and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Interest expense, $29,884 and $42,719 to related parties, respectively ) ) Change in derivative liability Net Loss $ ) $ ) Less: Share of net loss of subsidiary attributable to non-controlling interest ) ) Net Loss of STW Resources Holding Corp $ ) $ ) Loss per common share – basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes which are an integral part of these unaudited condensed consolidated financial statements. -2- Table of Contents STW Resources Holding Corp Condensed Consolidated Statement of Stockholders’ Deficit (Unaudited) For the three months ended March 31, 2015 Common Stock $0.001 Par Additional Paid In Capital Accumulated Deficit Non-Controlling Interest Stockholders’ Deficit Number Amount Balance, December 31, 2014 $ $ $ ) $ ) $ ) Shares issued to Employees from Fees Payable in Common Stock Shares issued to Consultants from Fees Payable in Common Stock Shares issued as board of director fees Shares issued for subscriptions stock payable 15 Shares issued upon conversion of notes payable and accrued interest Shares issued in connection with the 2015 Transfer Agreements origination fees Net loss for the period ) ) ) Balance, March 31, 2015 $ $ $ ) $ ) $ ) See accompanying notes which are an integral part of these unaudited condensed consolidated financial statements. -3- Table of Contents STW Resources Holding Corp Condensed Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, 2015 and 2014 Three month Periods Ended March 31: Cash flows from operating activities Net loss of STW Resources Holding Corp $ ) $ ) Adjustments to reconcile net loss to net cash used inoperatingactivities Depreciation Change in fair value of derivative liability ) ) Financing costs of notes payable Change in fair value of debt instruments converted to equity ) Amortization of discount and debt issuance costs Share-based compensation Changes in operating assets and liabilities: (Increase) Decrease in accounts receivable ) (Increase) Decrease in deferred project costs ) (Increase) Decrease in prepaid expenses and other current assets ) Increase (Decrease) in accounts payable ) Increase (Decrease) in sales and payroll taxes payable Increase (Decrease) in deferred revenue Increase (Decrease) in accrued expenses and interest Increase (Decrease) in accrued compensation ) Increase (Decrease) in accrued board compensation Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment, net of equipment loans ) Deposits ) Net cash used in investing activities ) Cash flows from financing activities Book overdraft (repayment) Stock subscriptions payable Related party accounts receivables Related party accounts payables, credit facilities, notes, and advances Increase (Decrease) in insurance premium finance contract payable ) Proceeds from notes payable Principal payments of notes payable ) ) Proceeds from issuance of common stock Debt issuance costs ) Net cash provided by financing activities Net decrease/increase in cash ) Cash at beginning of period Cash at end of period $ $ (Continued) -4- Table of Contents STW Resources Holding Corp Condensed Consolidated Statements of Cash Flows (Unaudited) For the threemonths ended March 31, 2015 and 2014 Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash investing and financing activities: Shares issued from common stock subscriptions payable $ $ Fees payable in common stock $ $ Value of shares issued to employees as compensation $ $ Value of shares issued to consultants $ $ Value of shares issued as board fees $ $ Value of shares issued in connection with extension of notes payable $ $ Value of shares issued in payment of accrued PIK interest $ $ Value of shares issued upon conversion of notes payable and accrued interest $ $ Value of conversion feature of JMJ convertible note payable $ $ Shares issued for 2015 Transfer Agreement origination fees $ $ Subscriptions payable $ $ See accompanying notes which are an integral part of these unaudited condensed consolidated financial statements. -5- Table of Contents STW Resources Holding Corp Notes to Condensed Consolidated Financial Statements (Unaudited) Three Months Ended March 31, 2015 and 2014 NOTE 1 – NATURE OF THE BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Basis of presentation The accompanying condensed consolidated financial statements of STW Resources Holding Corp (“STW,” “we,” “us, “our” and “our Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rules and regulations of the Securities and Exchange Commission.Accordingly, the unaudited condensed financial statements do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting of only normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending December 31, 2015, or for any other interim period.These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements as of and for the year ended December 31, 2014, which are included in the Company’s Annual Report on Form 10-K for such year as filed on April 3, 2015. The December 31, 2014 condensed consolidated balance sheet was derived from the audited consolidated balance sheet included in the Company’s Annual Report on Form 10-K for such year as filed on April 3, 2015. History of the Company STW Resources Holding Corp. (“STW” or the “Company”, is a corporation formed to utilize state of the art water reclamation technologies to reclaim fresh water from highly contaminated oil and gas hydraulic fracture flow-back salt water that is produced in conjunction with the production of oil and gas. STW has been working to establish contracts with oil and gas operators for the deployment of multiple water reclamation systems throughout Texas, Arkansas, Louisiana and the Appalachian Basin of Pennsylvania and West Virginia. STW, in conjunction with energy producers, operators, various state agencies and legislators, is working to create an efficient and economical solution to this complex problem. The Company is also evaluating the deployment of water processing technologies in the municipal wastewater and potable water industry. The Company is also involved in the desalination of brackish water and seawater for industrial and municipal use. The Company’s operations are located in the United States of America and the principal executive offices are located at 3424 South County Road 1192, Midland, Texas 79706. Consolidation policy The unaudited condensed consolidated financial statements for the three months ended March 31, 2015, include the accounts of the Company and its wholly owned subsidiaries: STW Water Process & Technologies LLC, STW Oilfield Construction LLC, STW Pipeline Maintenance Construction, LLC, and its 75% owned subsidiary STW Energy, LLC. The condensed consolidated financial statements as of March 31, 2014, include STW Resources Holding Corp, STW Oilfield Construction LLC, STW Pipeline Maintenance Construction, LLC,and STW Energy, LLC as the other subsidiaries noted above were not establishedduring the quarterly period ended March 31, 2014. All significant intercompany transactions and balances have been eliminated in consolidation. The Company also consolidates any variable interest entities (VIEs), of which it is the primary beneficiary, as defined. The Company does not have any VIEs that need to be consolidated at this time. When the Company does not have a controlling interest in an entity, but exerts a significant influence over the entity, the Company would apply the equity method of accounting. Reclassifications Certain reclassifications were made to the prior period condensed consolidated financial statements to conform to the current period presentation. There was no change to the previously reported net loss. The reclassifications as of December 31, 2014, are comprised of a $321,359 increase in deferred project costs, a $321,359 decrease in property and equipment, a $97,121 decrease in deferred loan fees, and a $97,121 increase in loan discounts. Non-Controlling interest On June 25, 2013, the Company invested in a 75% limited liability company (“LLC”) interest in STW Energy Services, LLC (“STW Energy”). The non-controlling interest in STW Energy is held by Crown Financial, LLC, a Texas Limited Liability Company (“Crown” or “Crown Financial”). As of December 31, 2014, $2,500 was recorded as the equity of the non-controlling interest in our consolidated balance sheet representing the third-party investment in STW Energy, with a cumulative net loss attributable to non-controlling interests of $187,474 for the year ended December 31, 2014. During the three month period ended March 31, 2015, a net loss attributable to the non-controlling interest of $81,033 was incurred. As of March 31, 2015, the net deficit interest in the subsidiary held by the non-controlling interest is $268,507. Going Concern and Management Plans The Company’s consolidated financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company had an accumulated deficit of $41,950,763 as of March 31, 2015, and as of that date was delinquent in payment of $2,834,095 of sales and payroll taxes. As of March 31, 2015, $3,664,670 of notes payable are in default. Since its inception in January 2008 through December 31, 2014, management has raised equity and debt financing of approximately $20,000,000 to fund operations and provide working capital. The cash resources of the Company are insufficient to meet its planned business objectives without additional financing. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. -6- Table of Contents Management has undertaken steps as part of a plan to improve operations with the goal of sustaining our operations for the next twelve months and beyond. These steps include (a) raising additional capital and/or obtaining financing; (b) executing contracts with oil and gas operators and municipal utility districts; and (c) controlling overhead and expenses. There can be no assurance that the Company can successfully accomplish these steps and it is uncertain that the Company will achieve a profitable level of operations and obtain additional financing. There can be no assurance that any additional financing will be available to the Company on satisfactory terms and conditions, if at all. The accompanying condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Use of Estimates Condensed consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Among other things, management has estimated the collectability of its accounts receivable, the valuation of long lived assets, the assumptions used to calculate its derivative liabilities, and equity instruments issued for financing and compensation. Actual results could differ from those estimates. Accounts Receivable Trade accounts receivable, net of allowance for doubtful accounts consists primarily of receivables from oil & gas services fees. Management determines the allowance for doubtful accounts based on historical losses and current economic conditions. On a continuing basis, management analyzes delinquent receivables, and once these receivables are determined to be uncollectible, they are written off either against an existing allowance account or as a direct charge to the condensed consolidated statement of operations.As of March 31, 2015 and December 31, 2014, the allowance for doubtful accounts were $26,015 and $77,211, respectively. Loan Discounts The Company amortizes loan discounts over the term of the loan using the effective interest method. Concentration of Credit Risk A financial instrument that potentially subjects the Company to concentration of credit risk is cash. The Company places its cash with financial institutions deemed by management to be of high credit quality. The Federal Deposit Insurance Corporation (“FDIC”) provides basic deposit coverage with limits to $250,000 per owner per institution. At March 31, 2015, there were no account balances per institution that would have exceeded the $250,000 insurance limit. The Company anticipates entering into long-term fixed-price contracts for its services with select oil and gas producers and municipal utilities.The Company will control credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. As of March 31, 2015, three vendors accounted for 11%, 7% and 5% of total accounts payable.During the three months ended March 31, 2015, threevendors accounted for 86% of total purchases. During the three months ended March 31, 2014, one vendor accounted for 70% of total purchases. During the three months ended March 31, 2015, three customers accounted for 68%, 8% and 4% of net revenues. As of March 31, 2015, three customers accounted for 31%, 22% and 2% of accounts receivable. During the three months ended March 31, 2014, three customers accounted for 29%, 28% and 19% of net revenues. Fair Value of Financial Instruments “Fair value” is defined as the price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The Company’s financial instruments consist of cash, accounts receivable, notes payable, accounts payable, accrued expenses and derivative liabilities. The carrying value for all such instruments except convertible notes payable and derivative liabilities approximates fair value due to the short-term nature of the instruments. Our derivative liabilities are recorded at fair value (see Note 5). We determine the fair value of our financial instruments based on a three-level hierarchy for fair value measurements under which these assets and liabilities must be grouped, based on significant levels of observable or unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect management’s use of assumptions to external and internal information. This hierarchy requires the use of observable market data when available. These two types of inputs have created the following fair-value hierarchy: -7- Table of Contents Level 1 — Valuations based on unadjusted quoted market prices in active markets for identical securities. Currently, we do not have any items classified as Level 1. Level 2 — Valuations based on observable inputs (other than Level 1 prices), such as quoted prices for similar assets at the measurement date; quoted prices in markets that are not active; or other inputs that are observable, either directly or indirectly. Currently, we do not have any items classified as Level 2. Level 3 — Valuations based on inputs that are unobservable and significant to the overall fair value measurement, and involve management judgment. We use the Black-Scholes-Merton option pricing model (“Black-Scholes”) to determine the fair value of the financial instruments. If the inputs used to measure fair value fall in different levels of the fair value hierarchy, a financial security’s hierarchy level is based upon the lowest level of input that is significant to the fair value measurement. Our derivative liabilities consist of embedded conversion features on debt, price protection features on warrants, and are classified as Level 3 liabilities. We use Black-Scholes to determine the fair value of these instruments (see Note 5). Management has used the simplified Black Scholes model to estimate fair value of derivative instruments. Management believes that as a result of the relatively short term nature of the warrants and convertibility features, a lattice model would not result in a materially different valuation. The following table presents certain financial instruments measured and recorded at fair value on the Company’s condensed consolidated balance sheets on a recurring basis and their level within the fair value hierarchy as ofMarch 31, 2015 and December 31, 2014. Level1 Level2 Level3 Total Fair value of Derivative Liability at March 31, 2015 $ Fair value of Derivative Liability at December 31, 2014 $ Accounting for Derivatives Liabilities The Company evaluates stock warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for. Financial instruments classified as a derivative instrument is marked-to-market at each balance sheet date and recorded as an asset or a liability with the change in fair value adjusted through the statement of operations in other income (expense). Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. Financial instruments that are initially classified as equity that become subject to reclassification to a liability are recorded at the fair value of the instrument on the reclassification date. Certain of the Company’s embedded conversion features on debt, with anti-dilution provisions, and price protection features on outstanding common stock warrantsare treated as derivatives for accounting purposes. The common stock purchase warrants were not issued with the intent of effectively hedging any future cash flow, fair value of any asset or liability. The warrants do not qualify for hedge accounting, and as such, all future changes in the fair value of these warrants are recognized currently in earnings until such time as the warrants are exercised, expire or the related rights have been waived. These common stock purchase warrants do not trade in an active securities market. The Company estimates the fair value of these warrants and embedded conversion features as derivative liabilities contracts using the Black-Scholes model (see Note 5). Equity Instruments Issued to Non-Employees for Acquiring Goods or Services Issuances of the Company’s common stock for acquiring goods or services are measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The measurement date for the fair value of the equity instruments issued to consultants or vendors is determined at the earlier of (i) the date at which a commitment for performance to earn the equity instruments is reached (a “performance commitment” which would include a penalty considered to be of a magnitude that is a sufficiently large disincentive for nonperformance) or (ii) the date at which performance is complete. When it is appropriate for the Company to recognize the cost of a transaction during financial reporting periods prior to the measurement date, for purposes of recognition of costs during those periods, the equity instrument is measured at the then-current fair values at each of those interim financial reporting dates. Long-lived Assets and Intangible Assets The Company evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable. When such factors and circumstances exist, the Company compares the projected undiscounted future cash flows associated with the related asset or group of assets over their estimated useful lives against their respective carrying amount. Impairment, if any, is based on the excess of the carrying amount over the fair value, based on market value when available, or discounted expected cash flows, of those assets and is recorded in the period in which the determination is made. The Company had no such asset impairments during the three months ending March 31, 2015 or 2014.There can be no assurance, however, that market conditions will not change or demand for the Company’s products and services under development will continue. Either of these could result in future impairment of long-lived assets. -8- Table of Contents Revenue Recognition During the year ended December 31, 2014, the Company entered into Master Services Agreements (“MSA”) with several major oil & gas companies. These MSAs contract the Company to provide a range of oil & gas support services including oilfield site construction and maintenance, pipeline maintenance, oil rig cleaning, site preparation, energy support services, and other oil & gas support services.The Company bills these customers pursuant to purchase orders issued under the MSAs. The revenues billed include hourly labor fees and equipment usage fees. The Company recognized revenues from these contracts as the services are performed under the customer purchase orders and no further performance obligations exist, generally in the form of a customer approval. During the three months ended March 31, 2015, the Company recognized $2,530,490 of revenues from these services contracts,which included$58,127 revenues from related parties. During the three months ending March 31, 2014 the Company realized revenue of $3,600,779 from services contracts, which included$39,992 of the service revenue was from related parties. Business Segments The Company has three reportable segments, (1) water reclamation services, (2) oil & gas services and (3) corporate operations. Segment information is reported in Note 9. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company maintains a valuation allowance with respect to deferred tax assets.The Company established a valuation allowance based upon the potential likelihood of realizing the deferred tax asset in the future. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realizability of the related deferred tax asset.Any reduction in the valuation allowance will be included in income in the year of the change in estimate. The Company’s policy is to recognize interest and/or penalties related to income tax matters in income tax expense. The Company had no accrual for interest or penalties on its condensed consolidated balance sheets at March 31, 2015 and December 31, 2014, respectively. Common Stock and Common Stock Warrants Issued to Employees The Company uses the fair value recognition provision of ASC 718, “Stock Compensation,” which requires the Company to recognize the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of such instruments. The Company uses the Black-Scholes option pricing model to calculate the fair value of any equity instruments on the grant date. At March 31, 2015 and December 31, 2014, the Company had no grants of employee common stock options or warrants outstanding. Net Loss per Share The basic net loss per share is calculated by dividing the Company’s net loss available to common shareholders by the weighted average number of common shares during the period. The diluted net loss per share is calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted average number of shares adjusted for any potentially dilutive shares arising from debt or equity instruments. Diluted net loss per share is the same as basic net loss per share due to the lack of dilutive items. As of March 31, 2015 and December 31, 2014, the Company had 15,358,412 and 14,442,977 shares issuable upon conversion or exercise, respectively, which have been excluded as their effect is anti-dilutive. Property and Equipment Property and equipment are stated at cost, net of accumulated depreciation and amortization. The cost of property and equipment is depreciated or amortized on the straight-line method over the following estimated useful lives: Computer equipment and software 3 years Furniture 3 years Machinery 3-5 years Stock Subscriptions Payable The initial balance of stock subscriptions payable as of December 31, 2014, was $27,000 representing 41,539 shares to be issued. During the three months ended March 31, 2015, $10,000 of these stock subscriptions payable were issued representing 15,385 shares of common stock, included in the December 31, 2014 subscription payable. The remaining balance of stock subscriptions payable as of March 31, 2015, is $17,000 representing 26,154 shares to be issued. -9- Table of Contents Fees Payable in Common Stock During the three months ended March 31, 2015, the Company agreed to issue an aggregate of 1,013,262shares, valued at $834,649 in payment of performance bonuses, employment signing bonuses, consulting fees, and interest. During the three months ended March 31, 2015, the Company issued an aggregate of 2,385,312 shares of its common stock, valued at $2,139,287, in payment of performance bonuses, employment signing bonuses, consulting fees, and interest which left a remaining balance in fees payable in common stock of $1,479,073, or 1,987,712 shares. Recently Issued Accounting Standards Recent accounting pronouncements did not or are not believed by management to have a material impact on the Company's present or future consolidated financial statements. In April 2015 the FASB issued Accounting Standards Update 2015-03 (ASU 2015-03)Simplifying Balance Sheet Presentation by Presenting Debt Issuance Costs as a Deduction from Recognized Debt Liability.The ASU is effective for annual reporting periods, including interim reporting periods within those periods, beginning after December 15, 2015. Early adoption is permitted. The new standard requires debt issuance costs to be classified as reductions to the face value of the related debt. The Company has reclassified debt issuance costs previously reported as other assets to loan discounts and debt issuance costs as a deduction of the debt liability. NOTE 2 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consisted of the following at March 31, 2015 and December 31, 2014: March 31, 2015 December 31, 2014 Office furniture and equipment $ $ Tools and yard equipment Vehicles and construction equipment Leasehold improvements Total, cost Accumulated Depreciation and Amortization ) ) Property and equipment, net $ $ Depreciation expense for the three month periods ended March 31, 2015 and 2014 is $45,682 and $52,684, respectively. NOTE 3 – RECEIVABLE FROM FACTOR, NET OF UNAPPLIED CUSTOMER CREDITS Accounts Purchase Agreement – Crown Financial, LLC STW Energy Services, LLC (“STW Energy”) entered into an accounts purchase facility with Crown Financial, LLC, pursuant to an Account Purchase Agreement (the “Accounts Purchase Agreement”), pursuant to the Texas Finance Code. The Accounts Purchase Agreement shall continue until terminated by either party upon 30 days written notice.The Accounts Purchase Agreement is secured by a security interest in substantially all of STW Energy’s assets pursuant to the terms of a Security Agreement. Under the terms of the Accounts Purchase Agreement,Crown Financial may, at its sole discretion, purchase certain of the STW Energy’s eligible accounts receivable. Upon any acquisition of an account receivable, Crown will advance to STW Energy up to 80% of the face amount of the account receivable; provided however, that based upon when each invoice gets paid, Crown shall pay STW Energy on the related invoice less fess and prior advances. Each account receivable purchased by Crown will be subject to a discount fee of 1.5% of the gross face amount of such purchased account for each 30 day period (or part thereof) the purchased account remains unpaid. Crown will generally have full recourse against STW Energy in the event of nonpayment of any such purchased account. As of March 31, 2015 and December 31, 2014, respectively, there were no accounts receivables subject to recourse due to nonpayment of the purchased accounts. The Accounts Purchase Agreementcontains covenants that are customary for agreements of this type and appoints Crown as attorney in fact for various activities associated with the purchased accounts receivable, including opening STW Energy’s mail, endorsing its name on related notes and payments, and filing liens against related third parties. The failure to satisfy covenants under the Accounts Purchase Agreementor the occurrence of other specified events that constitute an event of default could result in the acceleration of the repayment obligations of the Company or Crown enforcing its rights under the Security Agreement and take possession of the collateral. The Accounts Purchase Agreementcontains provisions relating to events of default that are customary for agreements of this type. -10- Table of Contents NOTE 4 – NOTES PAYABLE, NET The Company’s notes payable at March 31, 2015 and December 31, 2014, consisted of the following: March 31, December 31, Name 14% Convertible Notes $ $ 12% Convertible Notes 2015 Transfer Agreements GE Note Deferred Compensation Notes Revenue participation notes Crown Financial note Dufrane Note Payable Black Pearl Note Payable Other Short-term Debt Equipment finance contracts Capital lease obligation Unamortized debt discount and loan fees ) ) Total debt Less: Current Portion ) ) Total long term debt $ $ 2, 825,295 Unamortized loan discounts are applicable to notes payable as follows: 14% convertible notes $ $ Crown Financial note 2015 Transfer Agreements Total unamortized loan discounts $ $ 14% Convertible Notes As of March 31, 2015 and December 31, 2014, the aggregate principal balances of the 14% notes are $2,296,342 and $2,296,342, respectively. During the three month period ended March 31, 2015, the Company had no activity on these notes. As March 31, 2015, the total of outstanding 14% convertible notes is $2,296,342 of which $688,210 matured on or before March 31, 2015 and are in default, however, as of May 27, 2015, none of the note holders have declared the notes in default. During the three month period ended March 31, 2014, the Company converted principal of $33,793 and accrued interest of $5,632 (total of $39,425) in exchange for 82,685 shares of the Company’s common stock. The value of the stock issued was $46,479 resulting in additional interest expense of $7,054 upon the conversion of convertible debt. As of March 31, 2015 and December 31, 2014, $171,892 of the 14% convertible notes is payable to related parties. 12% Convertible Notes Between April 2009 and November 2010, the Company issued a series of 12% notes payable to accredited investors that matured on November 30, 2011 and are currently in default.At March 31, 2015, the remaining balance is $100,000. The Company also issued 273,583 warrants to purchase common stock at an exercise price of $0.12 per share that expire at various dates through 2015. The notes and interest are convertible into 1,422,803 shares of the Company’s common stock. During the three months ended March 31, 2015, there was no activity. During the three months ended March 31, 2014, the Company issued 1,137,417 shares of its common stock valued at $614,205 in payment of $225,000 of principal and $116,225 accrued interest (total of $341,225). The conversion of these notes payable and accrued interest for common stock resulted in a non-cash charge of $272,980 to the derivative liability upon the conversion of convertible debt. -11- Table of Contents Other Short-Term Debt On January 1, 2014, the Company issued a $30,000 short term note from an investor, MKM Capital. The note bears interest at 8% and matured on January 1, 2015.The balance of the delinquent note payable as of March 31, 2015, is $30,000. In September 2014, the Company entered into short term loan agreements, which matured in October 2014,with seven accredited investors totaling $145,000, to sustain daily operating expenses; the loans had a 5% transaction fee at maturity and the lenders were entitled to receive 18% interest if the notes are not paid at maturity. As additional consideration for the loan, the Company agreed to issue the lenders an aggregate of 171,667 shares of common stock, which are only issuable if and when the Company increases it authorized capital. These shares were included in the"Fees Payable in Common Stock" and were expensed as interest in the currentperiod. As of March 31, 2015, all but $25,000 of the delinquent loans have been repaid, but the remaining lender has not declared a default on the payment of his note. GE Ionics On August 31, 2010, the Company entered into a Settlement Agreement relating to a $2,100,000 note payable that was amended on October 30, 2011. On May 7, 2012, GE informed the Company that it had failed to make any required installment payment that was due and payable under the GE Note and that the Company’s failure to make any such installment payment(s) constituted an Event of Default under the GE Note. Pursuant to the terms of the GE Note, upon the occurrence of an Event of Default for any reason whatsoever, GE shall, among other things, have the right to (a) cure such defaults, with the result that all costs and expenses incurred or paid by GE in effecting such cure shall bear interest at the highest rate permitted by law, and shall be payable upon demand; and (b) accelerate the maturity of the GE Note and demand the immediate payment thereof, without presentment, demand, protest or other notice of any kind. Upon an event of default under the GE Note, GE shall be entitled to, among other things (i) the principal amount of the GE Note along with any interest accrued but unpaid thereon and (ii) any and all expenses (including attorney’s fees and expenses) incurred in connection with the collection and enforcement of any rights under the GE Note. Under the terms of the August 31, 2010 note, interest at the rate of WSJ prime plus 2% is due on the note, upon default, interest is due at the maximum legal rate which is 10% in the state of Texas. The note matured on September 1, 2013, and is in default. Interest on the note through December 31, 2014, has been accrued pursuant to the terms of the note through May 6, 2012, interest upon default on May 7, 2012, has been accrued at the maximum default rate in the state of Texas which is 10%. As of the date hereof, the Company has not repaid any principal or accrued but unpaid interest that has become due and payable under the GE Note. On May 22, 2013, GE filed a lawsuit against STW in the Supreme Court of the State of New York, County of New York, Index No. 651832/2013 (the “GE Lawsuit”). Although the lawsuit arises out of STW’s obligations to GE under its Settlement Agreement with GE, upon which STW owed GE $2.1 million plus interest, GE has elected to forgo suit on the settlement amount and sue STW for the original debt of $11,239,437, plus interest and attorneys’ fees (the “Original Debt”). As such, STW filed its Answer and asserted that it is entitled to and shall pursue all of its available legal and equitable defenses to the Original Debt, inasmuch as GE has, among other things, failed to discount the Original Debt sued upon by the amounts that it recovered through re-use and re-sale of the equipment it fabricated for STW. Management has not accrued the original amount of the debt because the probability of recovery is remote. (See Note 8) Deferred Compensation Notes As of March 31, 2015, and December 31, 2014, the Company has a balance of $279,095 payable under deferred compensation, non-interest bearing, notes to its former Chief Executive Officer and its in house counsel. The notes matured December 31, 2012, and the notes are in default. Revenue Participation Notes As of March 31, 2015 and December 31, 2014, the Company has an outstanding balance of $2,371,500 and $2,337,500, respectively of Revenue Participation Notes comprised as follows: March 31, December 31, Name 2012 Revenue Participation Notes $ $ 2013 Revenue Participation Notes - STW Resources Salt Water Remediation 2013 Revenue Participation Notes - STW Energy 2013 Convertible Revenue Participation Notes - STW Pipeline 2014 Revenue Participation Notes, Upton Project – STW Water Total revenue participation notes $ $ These notes are more fully described in the notes to the consolidated financial statements for the year ended December 31, 2014, which were included in the Company’s Annual Report on Form 10-K as filed with the SEC on April 3, 2015. -12- Table of Contents 2014 Revenue Participation Notes – STW Resources Upton Project On September 30, 2014, the Company issued its first note for the new Upton Project. As of March 31, 2015, the total principal amount of this financing is $1,607,000. The financing is a Senior Secured Master Note, with a 15% coupon and a maturity of 18 months with interest only payments paid the first three months and equal monthly payments of principal and interest paid for months four though eighteen of the Master Note with Revenue Participation Interest. Additionally, a 5% royalty is assigned to the Master Note, which will be distributed based on pro rata ownership by investors in the Master Note. Principal and interest payments will come solely from the Investors share of the revenue participation fees from water processing contracts related to brackish water. This Agreement, including but not limited to the revenue sharing arrangement, is applicable to the brackish water processing facility being built with the proceeds of the Note. At March 31, 2015, $197,365 of the principal payments is in default. As of the date of this Report the investors have not declared a default on the payment of these notes. Note payable to Crown Financial, LLC, a related party On June 26, 2013, STW Energy Services, LLC entered into a loan agreement with Crown Financial, LLC for a $1.0 million loan facility to purchase machinery and equipment for STW Energy Services. Crown Financial, LLC is a related party in that it holds a 25% non-controlling interest in our subsidiary: STW Energy Services, LLC. The note matures on June 25, 2016, and bears interest at 15%. Commencing November 1, 2013, monthly principal and interest payments are due on the note over a thirty-three month period. The note is secured by all assets of STW Energy Services. LLC. As of March 31, 2015 and December 31, 2014, the Company had drawn down $684,484 and $702,697, respectively, of this loan facility. For the three months ended March 31, 2015 and 2014, interest expense on all notes payable described above was $1,219,588 and $437,602, respectively, which included $475,868 and $43,801, respectively, of amortization of debt discount and debt issuance costs. 2015 Transfer Agreement Convertible Notes Payable During the three months ended March 31, 2015, the Company issued a $1,375,000 of convertible notes payable to four (4) accredited investors. The notes bear interest at 5% and mature at various dates through October 17, 2015. The notes are convertible, including accrued interest, into 2,141,827 shares at a conversion price of $0.65.In the event of default, the notes are convertible at a price equal to the lower of (a) $0.65 or (b) 60% multiplied by the lowest closing trade price of the common shares for the ten (10) trading days immediately prior to the applicable conversion date. The conversion feature of the 2015 Transfer Agreement convertible notes payable meets the definition of a derivative due to the reset provision to occur upon the issuance of equity based instruments at below $0.65 per share or upon default of the notes and is accounted for as a derivative liability. The Company has determined the value of the conversion feature upon default of this note usingthe Black-Scholes pricing model to be $1,108,030 as of the date of issuance, of which $479,877 was recorded as a financing cost in the condensed consolidated statement of operations and $628,153 was recorded as a loan discount. In connection with these notes, the Company issued 525,000 shares of its common stock to the investors valued at $470,500. The Company also incurred third party loan fees of $151,347 on these notes. The value of the conversion feature of $628,153 and $746,847. will be amortized as interest expense over the term of the note under the straight line method, which we believe approximates the effective interest method due to their short term nature. The effective interest rate of this note was determined to be 102.5%. NOTE 5 - DERIVATIVE LIABILITY We apply the accounting standard that provides guidance for determining whether an equity-linked financial instrument, or embedded feature, is indexed to an entity’s own stock. The standard applies to any freestanding financial instrument or embedded features that have the characteristics of a derivative, and to any freestanding financial instruments that are potentially settled in an entity’s own common stock. From time to time, the Company has issued notes with embedded conversion features and warrants to purchase common stock. Certain of the embedded conversion features and warrants contain price protection or anti-dilution features that result in these instruments being treated as derivatives, or there were insufficient shares to satisfy the exercise of the instruments. Management has used the simplified Black Scholes model to estimate fair value of derivative instruments. Management believes that as a result of the relatively short term nature of the warrants and convertibility features, a lattice model would not result in a materially different valuation. During the first quarter of 2015, the Company computed a historical volatility of 160% using daily pricing observations for recent periods. We applied a historical volatility rate during the period ended March 31, 2015, and future periods, since the Company exited its development stage and commenced commercial operations. We believe this method produces an estimate that is representative of our expectations of future volatility over the expected term of these embedded conversion features. We currently have no reason to believe that future volatility over the expected remaining life of these warrants and embedded conversion features is likely to differ materially from historical volatility. The expected life is based on the remaining term of the warrants and embedded conversion features. The risk-free interest rate is based on one-year to five-year U.S. Treasury securities consistent with the remaining term of the warrants and embedded conversion features. -13- Table of Contents The following table presents our warrants and embedded conversion options which have no observable market data and are derived using Black-Scholes measured at fair value on a recurring basis, using Level 3 inputs, as of March 31, 2015 and December 31, 2014: For the three months ended March 31, 2015 For the year ended December 31, 2014 Annual dividend yield 0
